DETAILED ACTION
This office action is in response to application filed on 10/14/2019.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 8 – 10, 12 – 14 and 16 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoess et al, “Energy Management for Hypervisor-Based Virtual Machines”, In Proceedings of the USENIX Annual Technical Conference, June 17, 2007, pages 1 – 14 (reference part of IDS dated 4/5/2021, hereinafter Stoess).

As per claim 1, Stoess discloses: A method of operation management in a computing device having a central processing unit ("CPU") with multiple processors and a memory having instructions executable by one or more of the multiple processors to provide a 
receiving a notification indicating that a process is assigned and scheduled to be executed by one of the multiple processors of the CPU for a virtual machine hosted on the computing device; (Stoess page 7, right column, section 3.3.3, first paragraph: “fulfilling a virtual device request issued by a guest VM…”; page 8, right column, section 3.3.4, first paragraph: the hypervisor employs a stride scheduling algorithm that allots proportional CPU shares to virtual processors”.)
and in response to receiving the notification, accessing, from a datastore, a parameter record corresponding to the virtual machine, the parameter record containing data indicating an operating parameter to be set for any of the multiple processors of the CPU when executing any processes corresponding to the virtual machine; upon accessing the parameter record, programming the one of the multiple processors of the CPU according to the operating parameter in the accessed parameter record; (Stoess page 9, left column, section 3.3.6: “our host-level energy manager relies on the accounting and allocation mechanism… and implements a simple policy that enforces given device power limits on a per-VM base… During initialization, the manager determines a power limit for each VM and device type, which may not be exceeded during runtime. The CPU power limit reflects the active CPU power a VM is allowed to consume directly… The current consumptions are used to predict future consumptions. For each device, the manager compares the VM’s current energy consumption with the desired power limit multiplied with the time between subsequent invocations. If they do not match for a given VM, the manager regulates the device consumption by recomputing and propagating the CPU strides and disk throttle factors respectively”; page 8, right column, section 3.3.4, first paragraph: “The host-level energy manager dynamically throttles a virtual CPU’s energy consumption by adjusting the allotted share accordingly”.)
and upon completion of programing the one of the multiple processors, executing, with the one of the multiple processors programmed according to the operating parameter in the accessed parameter record, the process for the virtual machine, thereby achieving a target power consumption or performance level associated with the virtual machine. (Stoess page 8, right column, section 3.3.4: “We solved this problem by creating a distinct and privileged idle virtual processor per CPU, which is guaranteed to spend all allotted time with issuing halt instructions (we modified our hypervisor to translate the idle processor’s virtual halt instructions directly into real ones). Initially, each idle processor is allotted only a minuscule CPU share, thus all other virtual processors will be favored on the CPU if they require it. However, to constrain energy consumption, the energy manager will decrease the CPU shares of those virtual processors, and idle virtual processor will directly translate the remaining CPU time into halt cycles. Our approach guarantees that energy limits are effectively imposed; but it still preserves the advantageous processor stealing behavior for all other virtual processors”.)

As per claim 2, Stoess further discloses:
(Stoess page 6, left column, section 3.3: CPU throttling; page 9, left column, section 3.3.6: “our host-level energy manager relies on the accounting and allocation mechanism… and implements a simple policy that enforces given device power limits on a per-VM base… During initialization, the manager determines a power limit for each VM and device type, which may not be exceeded during runtime. The CPU power limit reflects the active CPU power a VM is allowed to consume directly… The current consumptions are used to predict future consumptions. For each device, the manager compares the VM’s current energy consumption with the desired power limit multiplied with the time between subsequent invocations. If they do not match for a given VM, the manager regulates the device consumption by recomputing and propagating the CPU strides and disk throttle factors respectively”.)

As per claim 4, Stoess further discloses:
The method of claim 1 wherein: the process is a first process corresponding to the virtual machine; and the method further includes: upon receiving data representing another notification indicating that a second process corresponding to the same virtual machine is assigned and scheduled to be executed by another one of the multiple processors of the CPU, programming the another one of the multiple processors (Stoess page 9, left column, section 3.3.6, first paragraph: “Our host-level energy manager relies on the accounting and allocation mechanisms described previously, and implements a simple policy that enforces given device power limits on a per-VM base”; page 10, right column, last paragraph: “To control the energy consumption of virtual devices, the guest kernel redistributes its own, VMwide power limits to subordinate resource containers, and enforces them by means of preemption. Whenever a container exhausts the energy budget of the current period (presently set to 50 ms), it is preempted until a refresh occurs in the next period. A simple user-level application retrieves the VM wide budgets from host-level energy-manager and passes them onto the guest kernel via special system calls”.)

As per claim 5, Stoess further discloses:
The method of claim 1 wherein: the operating parameter is a first operating parameter; the virtual machine is a first virtual machine; the process is a first process; and-28-Attorney Docket No. 407387-US-NP the method further includes reprogramming the same one of the multiple processors with a second operating parameter different than the first operating parameter upon receiving another notification indicating that a second process is (Stoess page 6, left column, section 3.3: CPU throttling; page 9, left column, section 3.3.6: “our host-level energy manager relies on the accounting and allocation mechanism… and implements a simple policy that enforces given device power limits on a per-VM base… During initialization, the manager determines a power limit for each VM and device type, which may not be exceeded during runtime. The CPU power limit reflects the active CPU power a VM is allowed to consume directly… The current consumptions are used to predict future consumptions. For each device, the manager compares the VM’s current energy consumption with the desired power limit multiplied with the time between subsequent invocations. If they do not match for a given VM, the manager regulates the device consumption by recomputing and propagating the CPU strides and disk throttle factors respectively”.)

As per claim 6, Stoess further discloses:
The method of claim 1 wherein: the operating parameter is a first operating parameter; the virtual machine is a first virtual machine; and the process is a first process execution of which provides a background computing service; and the method further includes: reprogramming the one of the multiple processors with a second operating parameter different than the first operating parameter upon receiving another (Stoess page 6, left column, section 3.3: CPU throttling; page 9, left column, section 3.3.6: “our host-level energy manager relies on the accounting and allocation mechanism… and implements a simple policy that enforces given device power limits on a per-VM base… During initialization, the manager determines a power limit for each VM and device type, which may not be exceeded during runtime. The CPU power limit reflects the active CPU power a VM is allowed to consume directly… The current consumptions are used to predict future consumptions. For each device, the manager compares the VM’s current energy consumption with the desired power limit multiplied with the time between subsequent invocations. If they do not match for a given VM, the manager regulates the device consumption by recomputing and propagating the CPU strides and disk throttle factors respectively”.)

As per claim 8, Stoess further discloses:
The method of claim 1 wherein programming the one of the multiple processors includes transmitting, from the hypervisor to a control unit at the CPU, a programming (Stoess page 8, right column, section 3.3.4, first paragraph: “To control the energy consumption of virtual devices, the guest kernel redistributes its own, VMwide power limits to subordinate resource containers, and enforces them by means of preemption. Whenever a container exhausts the energy budget of the current period (presently set to 50 ms), it is preempted until a refresh occurs in the next period. A simple user-level application retrieves the VM wide budgets from host-level energy-manager and passes them onto the guest kernel via special system calls… The host-level energy manager dynamically throttles a virtual CPU’s energy consumption by adjusting the allotted share accordingly”.)

As per claim 9, Stoess further discloses:
The method of claim 1 wherein programming the one of the multiple processors includes transmitting, from the hypervisor to a control unit at the CPU, a programming instruction instructing the control unit to set an operating limit on the one of the multiple processors according to the operating parameter in the accessed parameter record, the operating limit includes a limit on power consumption or operating frequency of the one of the multiple processors. (Stoess page 8, right column, section 3.3.4, first paragraph: “To control the energy consumption of virtual devices, the guest kernel redistributes its own, VMwide power limits to subordinate resource containers, and enforces them by means of preemption. Whenever a container exhausts the energy budget of the current period (presently set to 50 ms), it is preempted until a refresh occurs in the next period. A simple user-level application retrieves the VM wide budgets from host-level energy-manager and passes them onto the guest kernel via special system calls… The host-level energy manager dynamically throttles a virtual CPU’s energy consumption by adjusting the allotted share accordingly”.)

As per claim 10, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the device variant of claim 4 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 5 and is therefore rejected under the same rationale.
As per claim 14, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 16, it claims substantially similar limitations as claim 1 and is therefore rejected under the same rationale.
As per claim 17, it claims substantially similar limitations as claim 4 and is therefore rejected under the same rationale.
As per claim 18, it claims substantially similar limitations as claim 5 and is therefore rejected under the same rationale.
As per claim 19, it claims substantially similar limitations as claim 6 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoess, in view of Talwar et al (US 20090132840, hereinafter Talwar).

As per claim 3, Stoess did not discloses:
The method of claim 1 wherein accessing the parameter record includes accessing a parameter record containing data indicating an operating parameter of an operating power rating or an operating frequency to be set for any of the multiple processors assigned to execute any processes corresponding to the virtual machine based on one or more of a service level agreement of a user corresponding to the virtual machine, a subscription level of the user, or an indication whether a computing service provided to the user by executing the process is client facing or background.
However, Talwar teaches:
The method of claim 1 wherein accessing the parameter record includes accessing a parameter record containing data indicating an operating parameter of an operating power rating or an operating frequency to be set for any of the multiple processors assigned to execute any processes corresponding to the virtual machine based on one or more of a service level agreement of a user corresponding to the (Talwar [0019])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Talwar into that of Stoess in order to have the accessing the parameter record includes accessing a parameter record containing data indicating an operating parameter of an operating power rating or an operating frequency to be set for any of the multiple processors assigned to execute any processes corresponding to the virtual machine based on one or more of a service level agreement of a user corresponding to the virtual machine, a subscription level of the user, or an indication whether a computing service provided to the user by executing the process is client facing or background. Talwar teaches the concept of voltage scaling for SLA purpose is commonly known and used in the field, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 11, it is the device variant of claim 3 and is therefore rejected under the same rationale.

Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoess, in view of Qi et al (US 20170052979, hereinafter Qi).

As per claim 7, Stoess did not disclose:
The method of claim 1 wherein: the operating parameter is a first operating parameter;-29-Attorney Docket No. 407387-US-NP the virtual machine is a first virtual machine; and the process is a first process execution of which provides a first computing service to a first user; the method further includes: reprogramming the one of the multiple processors with a second operating parameter different than the first operating parameter upon receiving another notification indicating that a second process is assigned and scheduled to be executed by the one of the multiple processors subsequent to executing the first process, the second process corresponding to a second virtual machine of a second user having a service level agreement or subscription level higher than the first user; and executing the second process corresponding to the second virtual machine with the reprogrammed one of the multiple processors, wherein the second operating parameter corresponds to a performance level of the one of the multiple processors that is higher than the first operating parameter.
However, Qi teaches:
The method of claim 1 wherein: the operating parameter is a first operating parameter;-29-Attorney Docket No. 407387-US-NP the virtual machine is a first virtual machine; and the process is a first process execution of which provides a first computing service to a first user; the method further includes: reprogramming the one of the multiple processors with a second operating parameter different than the first operating parameter upon receiving another notification indicating that a second process is assigned and scheduled to be executed by the one of the multiple processors subsequent to executing the first process, the second process corresponding to a second virtual machine of a second user having a service level agreement or subscription level higher than the first user; and executing the second process corresponding to the second virtual machine with the reprogrammed one of the multiple processors, wherein the second operating parameter corresponds to a performance level of the one of the multiple processors that is higher than the first operating parameter. (Qi [0039]: “a user request with a high service level can be added to a cache queue of a high level in order to be preferentially processed or so that more resources are allocated”.) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Qi into that of Stoess in order to have the operating parameter is a first operating parameter;-29-Attorney Docket No. 407387-US-NP the virtual machine is a first virtual machine; and the process is a first process execution of which provides a first computing service to a first user; the method further includes: reprogramming the one of the multiple processors with a second operating parameter different than the first operating parameter upon receiving another notification indicating that a second process is assigned and scheduled to be executed by the one of the multiple processors subsequent to executing the first process, the second process corresponding to a second virtual machine of a second user having a service level agreement or subscription level higher than the first user; and executing the second process corresponding to the second virtual machine with the reprogrammed one of the multiple processors, wherein the second operating parameter corresponds to a performance level of the one of the multiple processors that is higher than the first operating parameter. Stoess section 3.3.6 teaches enforcing device power limits on a per-VM base, it would be obvious for one of ordinary skill in the art to expand that with the teaching of Qi so that VMs from other user, such as from user with higher SLA level, can be allotted better performance level, such combination would enhance the overall appeal of all references. 

As per claim 15, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it claims substantially similar limitations as claim 7 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 20170090962) teaches dynamically adjust the working frequency of a physical CPU to the target frequency based on the characteristic virtual CPUs scheduled to run or are running on the physical CPU;
Klein et al (US 20160224094) teaches switching power states, operating frequencies, voltages or other operating parameters of a CPU or GPU for different customer or types of traffics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196